Read, J. (dissenting).
This appeal calls upon the Court to interpret an exception to the luxury decontrol mandated by the Legislature when it enacted the Rent Regulation Reform Act in 1993 (RRRA), “a first attempt to restore some rationality” to the then current rent regulation system by paring back the benefits conferred on “those not in economic need of protection” (Senate Mem in Support, 1993 NY Legis Ann, at 175). The exception reads as follows:
“Provided, however, that this exclusion [for luxury decontrol] shall not apply to housing accommodations which became or become subject to [the Rent Stabilization Law (RSL)] (a) by virtue of receiving tax benefits pursuant to section [421-a] or [489] of the real property Tax Law . . . ,[1] or (b) by virtue of article seven-C of the multiple dwelling law” (RSL [Administrative Code of City of NY] §§ 26-504.1, 26-504.2 [a]).2
The majority interprets the portion of the exception dealing with Real Property Tax Law § 489 (which authorizes New York City’s J-51 program) to exclude from luxury decontrol all buildings receiving J-51 tax benefits. Defendants, who point to DH-CR’s long-standing interpretation of the statute, read it to exempt only those buildings subject to the RSL solely because of the receipt of J-51 tax benefits. The majority takes the position that defendants’ view is “contrary to the plain text of the statute” (majority op at 285), and “conflicts with the most natural reading of the statute’s language” {id. at 286). I respectfully dissent.
The Statutory Language
The majority’s interpretation necessarily supposes that the Legislature inserted pointless words into the statute. That is, if the Legislature had intended for all buildings receiving J-51 tax benefits to be exempt from luxury deregulation, it could have easily said just that. Instead, the exception includes 10 additional words—excluding from luxury decontrol those buildings that “became or become subject to this law [the RSL] (a) by virtue of” receiving J-51 benefits. We generally assume that *289every word in a statute contributes something to its meaning (see e.g. People v Finley, 10 NY3d 647, 655 [2008], citing People v Giordano, 87 NY2d 441, 448 [1995], quoting Sanders v Winship, 57 NY2d 391, 396 [1982] [“Under well-established principles of interpretation, effect and meaning should be given to the entire statute and every part and word thereof’ (internal quotation marks omitted)]).
Defendants’ interpretation of the exception, unlike the majority’s, gives meaning to all of its operative language. As defendants point out, the words “became” or “become” mean to “pass from a previous state or condition and come to be” or to “take on a new role, essence, or nature” (see Webster’s Third New International Dictionary 195 [1986]). The definition of “subject” is “one that is placed under the authority, dominion, control, or influence of’ (id. at 2275); and the parties do not dispute that “by virtue of’ means “because of’ or “by reason of.” Thus, buildings that “became or become subject to [the RSL] by virtue of’ receiving J-51 tax benefits passed from their former state (unregulated) into a new state (rent-stabilized) because of their owners’ receipt of these benefits. That did not happen here since the apartment buildings comprising Peter Cooper Village and Stuyvesant Town have been rent-regulated since at least 1974, 18 years before any building in either complex is alleged to have received J-51 benefits. They did not “become” rent-stabilized by virtue of receiving J-51 benefits; they already were rent-stabilized (see Matter of KSLM-Columbus Apts., Inc. v New York State Div. of Hous. & Community Renewal, 5 NY3d 303, 311-312 [2005] [once a building became rent-stabilized, later, redundant statutory routes “would not have (been) needed” to make the building subject to the RSL]).
The majority resists the logic of this reading on several bases; first, that “there is nothing impossible, or even strained, about reading the verb ‘become’ to refer to achieving, for a second time, a status already attained” (majority op at 286). While “become” may be used colloquially in this imprecise sense, we usually—in the absence of statutory definitions—look to dictionary definitions when trying to figure out the meaning of a word or phrase used in a statute (see e.g. Rosner v Metropolitan Prop. & Liab. Ins. Co., 96 NY2d 475, 479-480 [2001]). Even accepting the majority’s point, all this means is that defendants’ reading of “become” is not clearly correct—i.e., the usage is ambiguous—not that it is clearly wrong, although this seems to be the majority’s implicit conclusion.
*290The majority also takes issue with defendants’ emphasis on the State Division of Housing and Community Renewal (DH-CR)’s reading of the statute, stating that “DHCR’s interpretation and the one [defendants] now offer are different” because “DHCR has interpreted ‘by virtue of to mean ‘solely by virtue of,’ while [defendants] rely on the ‘became or become’ language” (majority op at 285).3 Further, the majority adds, “ ‘[b]y virtue of and ‘solely by virtue of simply do not mean the same thing” (id.).
In fact, what defendants argue is that the words “became or become subject to,” read according to their dictionary meaning, modify the subsequent phrase “by virtue of’ so as to create “no less a narrowing effect . . . than would ‘solely.’ ” In short, by inserting “solely” before the phrase “by virtue of,” DHCR simply created a redundancy in its regulations (see Rent Stabilization Code [RSC] [9 NYCRR] § 2520.11 [r] [5]; [s] [2]); it did not change the statute’s meaning.
Finally, the majority objects that defendants’ reading of the statute implicitly creates two categories of J-51-benefitted properties—i.e., “those . . . that were rent-stabilized prior to receiving J-51 benefits, for which luxury decontrol became available in 1993; and those that only became rent-stabilized as a condition of receiving J-51 benefits, for which luxury decontrol is unavailable (at least during the benefit period)”; and that there is “no indication that the Legislature ever intended such a distinction,” or that it ever “occurred to anyone . . . until after the present lawsuit was brought” (majority op at 286).
Addressing the latter point first, it is not at all obvious that this distinction occurred to no one until this lawsuit.4 Contrariwise, it is apparent (as discussed later) that, until this lawsuit, no one thought to argue that already rent-stabilized buildings *291subsequently receiving J-51 tax benefits were excluded from luxury decontrol.
As for what the Legislature intended, the distinction complained about by the majority flows naturally from the legislative language chosen (i.e., “become or became” and “by virtue of’), given the nature of the J-51 program. Two general categories of buildings are eligible for J-51 tax benefits. First, there are existing, already rent-stabilized apartment buildings (like those in the Peter Cooper Village and Stuyvesant Town apartment complexes), which receive J-51 benefits in connection with capital improvements or repairs, such as a new boiler (see e.g. Administrative Code of City of NY § 11-243 [b] [4], [5], [6]; Rules of City of NY Dept of Hous Preserv and Dev [28 RCNY] § 5-03 [b], [c]). The second category includes buildings that are substantially rehabilitated to create new family units and receive benefits on account of those conversions or rehabilitations (see e.g. Administrative Code § 11-243 [b] [2], [3], [8]; 28 RCNY 5-03 [a] [1], [2], [3], [4], [6], [7]). Buildings within the second category become rent-stabilized as a condition of receipt of J-51 benefits,5 and enter the rent-stabilization regime at existing market rates (see Rent Stabilization Code [RSC] [9 NYCRR] § 2521.1 [h]). Again, if the Legislature had intended to exclude all buildings receiving J-51 tax benefits from luxury decontrol—i.e., those in both categories—it should have, and presumably would have, specified in the statute that housing accommodations receiving J-51 benefits were excluded, not just those that “became or become subject to [the RSL] by virtue of’ receiving J-51 benefits.
Legislative Intent
To bolster its textual analysis, the majority plucks a snippet from a floor exchange during the Senate debate on the bill that became the RRRA. We have always treated this species of legislative history “cautiously” (see Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 586-587 [1998]). In any event, the full text of this question-and-answer dialogue (which follows) does not appear to support the meaning teased out of it by the majority:
*292“senator mendez: Senator Hannon, your bill will include—will affect those renters who are in apartments J.Sls and 421-As. O.K. Those buildings were constructed with some part of taxpayers’ monies, monies from all of us, and all of the people out there in the state of New York to help the developers build those apartments.
“My question to you is, once this bill is approved here and it will pass this chamber, will those landlords keep and not get taken away, keep the decontrol of the so-called luxury apartments with the abatements, those tax abatements that they have negotiated, or will they be returned to the taxpayers?
“senator hannon: Well, in answer to your question, Senator, which is an excellent one, we have provided that, because some buildings are enjoying another system of general public assistance, namely the tax exemptions, that to the extent the building is currently enjoying a 421 tax exemption, it is not subject to the decontrol provisions here. Should those exemptions end or should the exemptions contained in section 489 end, that’s—those J.Sls and 489s end, then they would be subject so that at no point do you have the decontrol provisions applying to the buildings which have received the tax exemptions that I just mentioned” (Senate Debate on NY Assembly Bill A8859, July 7, 1993, at 8213-8214 [emphasis added]).
By referring to buildings that were constructed and to developers who build with tax benefits, Senator Mendez’s question was directed at buildings entering the rent-stabilization regime for the first time as a condition of receiving J-51 tax benefits (i.e., the second category of J-51-benefitted properties, previously discussed), or section 421-a tax benefits (i.e., new construction). In short, Senator Hannon’s response to Senator Mendez was limited by her question to developers of new construction projects.
Critically, the majority does not even mention the most important gauge of statutory meaning in this case, apart from the actual words the Legislature chose. The RRRA has a sunset clause, which forces the Legislature to reconsider its terms periodically. This has happened twice since 1996, when DHCR *293issued its advisory opinion—in 1997 and in 2003.® While otherwise amending the RRRA in both 1997 and 2003, the Legislature left the language central to this appeal (“became or become subject to [the RSL] by virtue of’) intact.
As plaintiffs themselves put it, “[b]attles over rent stabilization are among the fiercest in Albany.” It is therefore doubtful that the Legislature was unaware in 1997 of DHCR’s advisory opinion, especially in light of the existence of DHCR decontrol orders premised on it, and the New York City Department of Housing Preservation and Development (HPD)’s issuance of prorated J-51 tax benefits to buildings with luxury-decontrolled apartments. And it is inconceivable that the Legislature did not know what was afoot six years later in 2003. This is especially so because DHCR in the meantime revised the Rent Stabilization Code (RSC or the Code) for the express purpose of incorporating regulations implementing its interpretation of the substantive changes wrought by “the RRRAs of 1993 and 1997” (22 NY Reg [issue 51], Dec. 20, 2000, at 18).
After receiving and evaluating an “extensive volume and scope of comments,” DHCR adopted the revised RSC, effective December 20, 2000 (id. at 19). The Code made DHCR’s interpretation of RSL §§ 26-504.1 and 26-504.2 unmistakably clear: the exception from luxury decontrol for buildings receiving J-51 tax benefits covered only those buildings rent-stabilized solely on this basis (see RSC § 2520.11 [r] [5]; [s] [2]). Yet, the Legislature in 2003 did not amend the RRRA to adopt the interpretation favored by plaintiffs, although it otherwise modified the statute.
As we have observed,
“[questionable as may be any reliance on legislative inactivity, we would distinguish instances in which the legislative inactivity has continued in the face of a prevailing statutory construction. Thus, 6 [w]here the practical construction of a statute is well known, the Legislature is charged with knowledge and its failure to interfere indicates acquiescence’ ” (Brooklyn Union Gas Co. v New York State Human Rights Appeal Bd., 41 NY2d 84, 90 [1976], quoting Engle v Talarico, 33 NY2d 237, 242 [1973]).
We were faced with a fact pattern comparable to this case in Matter of Ansonia Residents Assn, v New York State Div. of *294Hous. & Community Renewal (75 NY2d 206 [1989]). There—as here—the tenants argued that the plain wording of a provision in the RSL conflicted with the way in which DHCR interpreted and implemented it. We observed that DCHR and its predecessor agencies had construed the statute consistently, however, and that “the local legislature, in never choosing to amend the statute to provide otherwise, has acquiesced in [DHCR’s] construction” (id. at 215; see also Rent Stabilization Assn, of N.Y. City v Higgins, 83 NY2d 156, 170 [1993] [when concluding that DHCR was authorized to adopt challenged regulations, Court considered it significant that Legislature had not sought to undo DHCR’s interpretation at a time when it was substantially reforming rent regulation]).
Regulatory Interpretation and Implementation
The majority gives no weight whatsoever to DHCR’s interpretation of the exception. DHCR is vested with a “broad mandate to promulgate regulations in furtherance of the rent control and rent stabilization laws” (Higgins, 83 NY2d at 168), and is steeped in the history and lore of rent regulation. While we may not owe deference to the administrative agency, it should count for something that DHCR adopted its interpretation as a formal regulation after a notice-and-comment rulemaking enjoying wide participation by both landlord and tenant advocacy groups and interests. If DHCR’s interpretation were as wide of the mark as the majority claims, it is odd that this infirmity was not discovered then. In this regard, defendants point out that two of the amici supporting plaintiffs on this appeal7 submitted over 50 pages of comments objecting to many aspects of DH-CR’s proposed amendments to the Code in 2000, but they never mentioned, much less complained about, the proposed rules codifying the word “solely” (see http://www.tenant.net/ DHCR_info/newcode/legserv-RSC.pdf):
Further, the majority ignores the manner in which HPD actually administers the J-51 program. HPD’s J-51 application form requires the building owner to identify the number of both “exempt” and rent-stabilized apartments (see http:// www.nyc.gov/html/hpd/downloads/pdf/J5 l-application.pdf). The record on appeal includes a certificate of eligibility issued by HPD on July 28, 2003, awarding J-51 tax benefits to 350 First *295Avenue, a building in the Peter Cooper Village complex. This certificate shows that HPD reduced the J-51 benefit in proportion to the number of luxury-decontrolled units in the building, consistent with DHCR’s interpretation and regulation.
Conclusion
The majority downplays the risk of “dire financial consequences from [this] rulingt ] for [defendants] and the New York City real estate industry” (majority op at 287). While it is true that dire predictions often prove to be mistaken, this is not always the case just because it usually is. After all, the Trojans would have done well to heed Cassandra. And you do not have to be gifted with her powers of prophecy to foresee significant, if not severe, dislocations in the New York City residential real estate industry as a result of today’s decision. This is inevitable because the Court has upended an understanding of the law upon which numerous and substantial business transactions and dealings have been predicated for over a decade. On the other side of the equation, since at least 2000 no tenant residing in Stuyvesant Town or Peter Cooper Village has had any reason to expect immunity from the RSL’s luxury-decontrol provisions.
The majority’s observation that the extent of defendants’ losses ultimately will turn on legal issues and defenses yet to be resolved is cold comfort. It will take years of litigation over many novel questions to deal with the fallout from today’s decision. In the absence of meaningful legislative action, uncertainty will reign in an industry already rocked by the bursting of the great residential real estate bubble. And as one amicus reminded us, many of those at risk are “Mom and Pop” owners of a single building, and owners with midsized portfolios, mostly located outside Manhattan. For some of these entities, a prolonged summary proceeding with even a few tenants may threaten financial viability, even in the best of times.
Of course, I do not suggest that the Court shirk from its responsibility to interpret statutes because of untoward or uneven consequences for the parties. In every decision we make, one side loses. But the Court does not, in my view, fulfill its duty to safeguard the stability of the laws when it tosses out a reasonable and long-standing statutory interpretation made by a specialized agency, as it does today.
Thirty-five years ago we described the rent laws as “an impenetrable thicket, confusing not only to laymen but to lawyers” (Matter of 89 Christopher v Joy, 35 NY2d 213, 220 [1974]), and *296the thicket has only grown denser since then. While the majority confidently proclaims that DHCR’s and defendants’ reading of the statute is plainly wrong, and its contrary interpretation is plainly correct, the opacity of the thicket guarantees that neither proposition is true. Accordingly, I respectfully dissent.
Judges Ciparick, Smith, Pigott and Jones concur in per curiam opinion; Judge Read dissents in a separate opinion in which Judge Graffeo concurs; Chief Judge Lippman taking no part.
Order affirmed, etc.

. The deleted language relates only to buildings receiving real property tax abatements under section 421-a of the Real Property Tax Law, and is not relevant to this case.


. Hereafter, these provisions are referred to collectively as “the exception” or “the statute.”


. The majority also opines that these two purportedly divergent interpretations “would lead to the same result in this case, but not in every case,” and then poses a hypothetical example to illustrate this point (majority op at 285). It is not evident that, in the real world (as opposed to the hypothetical one), the different results theorized would ever occur, absent changes in the current rent regulation/tax benefit regimes.


. Amicus Rent Stabilization Association of NYC, Inc. provided us with a detailed history of the J-51 statute and rent regulation over several decades. The gist of this presentation (although disputed) is that by law and practice the New York City rent laws have long distinguished between apartments that became subject to rent regulation by virtue of receiving J-51 tax benefits, and apartments that were already rent-regulated for other reasons (like those in the Peter Cooper Village and Stuyvesant Town apartment complexes) at the time they received J-51 benefits.


. Defendants point out that J-51-benefitted buildings within this second category are therefore akin to the other two kinds of buildings within the exception—those covered by Real Property Tax Law § 421-a (new construction) and article 7-C of the Multiple Dwelling Law (the 1982 Loft Law, which governs commercial loft buildings converted into residential housing)—which likewise are not otherwise rent-stabilized.


. The statute is next due for renewal in 2011 (see L 2003, ch 82, §§ 7, 8, 9).


. There were six amicus briefs filed on behalf of plaintiffs. (Three amicus briefs were filed on behalf of defendants.)